DETAILED ACTION
	This is the initial Office action for application SN 17/511,668 having an effective date of 27 October 2021 and a provisional priority date of 28 October 2020.  Claims 1-22 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent Claim 1 it is not clear what is meant by “0.3 to 1.5 5+ methyl per molecule”.  It appears that there should be a parenthesis here i.e., (0.3 to 1.5) to clarify the claimed limitation.  It is not clear what is meant by 5+ methyl per molecule, the specification does not teach what is meant by 5+ methyl per molecule.  
The word “the” in claims implies an antecedent basis.  In independent claims 1 and 6, there is no antecedent basis for “the percentage”, and there is no antecedent basis for “the BP/BI”.  
The lubricating composition in claim 1, and the method of improving fuel economy retention of independent claim 6, are confusing as written, i.e., the composition comprises a and b.  a, a mixture of base oil requiring (a), (b) and (c). b, an additive composition, comprises (a,) and (b), although other claim requirements such as sulfur content, sulfated ash content, and “substantially free of zinc dialkyl dithiophosphate” contain no designations. 
Independent claim 6 is drawn to “A method of improving fuel economy retention, extending oil drain interval and reducing oil consumption of an internal combustion engine with lubricants that comprises..”  However, there is no method step in the claim; the phrase “with lubricants” is not considered to be a method step.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over BARALT et al. (US 2019/0338211) in combination with MILLER et al. (US 2019/0225909).   
BARALT et al. [“BARALT”] disclose hydrocarbon mixtures which exhibit unique branching structure (title).  BARALT discloses high performance hydrocarbon mixtures which possess unique compositional characteristics and which demonstrate superior low temperature and volatility performance [0002].  
BARALT teaches than an important aspect of the invention relates to a saturated hydrocarbon mixture having greater than 80% of the molecules with an even carbon number according to FIMS, with the mixture exhibiting a branching characteristic of BP/BI ≥-0.6037 (Internal alkyl branching per molecule) + 2.0, and when the hydrocarbon mixture is analyzed as a whole, has on average at least (0.3 to 1.5) 5+ methyl branches per molecule [0017].  
BARALT teaches that a further aspect of the invention is the use of the disclosed saturated hydrocarbon mixture as a base stock for a finished lubricant formulation, where the finished lubricant formulation comprises the saturated hydrocarbon mixture as a base stock, and one or more lubricant or grease additives [0019].  BARALT teaches that the unique branching structure and narrow carbon distribution of the hydrocarbon mixtures makes them suitable to be used as high-quality synthetic base oils, especially for low-viscosity engine oil applications [0053].  BARALT discloses that in some variations, about 100% of the carbon atoms used in the olefin feedstock may originate from renewable carbon sources [0083].  
Thus the examiner is of the position that the hydrocarbon mixtures disclosed in the prior art to BARALT meet the limitations of claimed component a. in the lubricating composition of independent claim 1, and in claimed component a. in the method of independent claim 6.
The lubricating composition of independent claim 1, and the method of independent claim 6, differs by adding an additive composition set forth as component b.  However, such as additive composition is conventional in the art as evidenced by MILLER et al. [“MILLER”]. 
MILLER discloses ultra-low ash lubricating oil compositions (title).  MILLER discloses a lubricating oil composition having a sulfur content of up to 0.4 wt.% and a sulfated ash content of up to 0.6 wt.%, as determined by ASTM D874 (Abstract).  MILLER discloses that the composition comprises a major amount of a base oil, at least 0.02 wt.% of a triazole compound, less than about 1.3 wt.% of a diphenylamine antioxidant, and at least 900 ppm of molybdenum from a molybdenum containing compound, and wherein the composition is essentially free of ZnDTP [0006].  MILLER discloses that in some embodiments, the composition additionally contains a boron-compound in an amount of from about 400 ppm to no more than 2000 ppm of boron [0079].  MILLER discloses that in the preparation of lubricating oil formulations, it is common practice to introduce the additives in the form of 10 to 80 wt.% active ingredient concentrates in hydrocarbon oil [0099].  
Thus, the examiner is of the position that it would have been obvious to have added the lubricating oil additive concentrate disclosed in MILLER, to the hydrocarbon mixtures disclosed in BARALT, if so desired.  MILLER teaches that suitable base oils include synthetic hydrocarbon oils [0087] and [0090], and BARALT provides motivation for the addition of one or more lubricant or grease additives.  The examiner is of the position that BARALT in combination with MILLER meets the limitations of the lubricating composition set forth in independent claim 1, and the method of independent claim 6. 
Although BARALT/MILLER do not specifically disclose improving fuel economy retention, extending oil drain interval and reducing oil consumption of an internal combustion engine as recited in method claim 6, such an improvement is seen to be inherent when the resulting lubricating oil composition is used in an internal combustion engine. MILLER specifically teaches using the lubricating oil composition in compression ignition (diesel) engines [0102].  
BARALT discloses that the hydrocarbon mixtures exhibit a kinematic viscosity at 100°C in the range of 3.0 to 10.0 cSt; a pour point in the range of -20 to -55°C; a Noack volatility and CCS viscosity at -35°C relationship such that Noack is between 2750 (CCS at -35°C)(-0.8)+2.   Although BARALT does not set forth a high temperature high shear (HTHS) viscosity as recited in dependent claim 2, since the claimed hydrocarbon mixtures appear to be exactly the same as the hydrocarbon mixtures disclosed in BARALT, the HTHS viscosity is expected to be the same unless demonstrated otherwise.  

Claim Rejections - 35 USC § 103
Claim(s) 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over BARALT et al. (US 2019/0338211) in combination with NELSON et al. (US 2010/0152072).
BARALT et al. [“BARALT”] is relied on as outlined above.
NELSON et al. [“NELSON”] is added to teach lubricating oil compositions having a sulfur content of up to about 0.4 wt.% and a sulfated ash content of up to about 0.5 wt.% as determined by ASTM D874.  NELSON teaches that the compositions comprise (a) a major amount of an oil of lubricating viscosity; (b) at least one oil-soluble or dispersed oil-stable boron-containing compound having greater than 400 ppm of boron, based upon the total mass of the composition; and (c) at least one oil-soluble or dispersed oil-stable molybdenum-containing compound having at least about 1100 ppm of molybdenum, based upon the total mass of the composition; wherein the lubricating oil composition has a ratio of sulfur to molybdenum of less than or equal to about 4:1 (Abstract). 
NELSON discloses a method of operating an internal combustion engine with the lubricating oil composition [0011].  NELSON discloses that the oil of lubricating viscosity base oil includes synthetic hydrocarbon oils [0020]-[0022].  
Thus, the examiner is of the position that it would have been obvious to have added the lubricating oil additive concentrate disclosed in NELSON, to the hydrocarbon mixtures disclosed in BARALT, if so desired.  NELSON teaches that suitable base oils include synthetic hydrocarbon oils, and BARALT provides motivation for the addition of one or more lubricant or grease additives.  The examiner is of the position that BARALT in combination with NELSON meets the limitations of the lubricating composition set forth in independent claim 1, and the method of independent claim 6. 
Although BARALT/NELSON do not specifically disclose improving fuel economy retention, extending oil drain interval and reducing oil consumption of an internal combustion engine as recited in method claim 6, such an improvement is seen to be inherent when the resulting lubricating oil composition is used in an internal combustion engine. NELSON specifically teaches using the lubricating oil composition in diesel engines [0093].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
September 7, 2022